Campbell, C. J.,
delivered the opinion of the court.
The peremptory instruction asked by the defendant should have been given. A clearer case for such an one is rarely *11presented. On Ms own testimony, the plaintiff was not entitled to recover any thing. His misfortune was the result •of his own stupid carelessness. He knew all and saw all, or might have seen if he used Ms eyes, that was involved in his undertaking to couple the cars, and rightly charged his injury to an accident such as not unfrequeutly befalls those whose business it is to apply brakes. His own contemporary view of the occurrence, as indicated by his acts, suggests his proper understanding that he had no claim on the defendant for damages, and that his action for them was the result of after-thought, born of his discharge from the service of the •defendant. The thought of holding a private individual responsible in damages in such case would not arise in any mind. The just rights of corporations, under the law, must be as zealously guarded and protected by the courts as those of natural persons.

Reversed, and remanded for a new trial.